Citation Nr: 1639511	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-40 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1967 to June 1969.
This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In August 2014, the Board remanded the issue on appeal for further development, to include a VA examination. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDING OF FACT

The Veteran's diabetes mellitus, type II, requires oral hypoglycemic agents, insulin and a restricted diet, but does not require regulation of activities. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.119, Diagnostic Code (DC) 7913 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the Veteran's claim decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
Analysis

Background

The Veteran was granted service connection for diabetes mellitus, type II (hereinafter "diabetes mellitus"), in February 2008.  At that time, he was assigned a disability rating of 20 percent from September 10, 2007.  He now asserts that his condition has worsened, and warrants a higher rating. 

Laws and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's service-connected diabetes mellitus has been rated under the provisions of DC 7913.  DC 7913 provides a 20 percent rating for diabetes requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating requires the use of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A total rating of 100 percent is warranted when the disability requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

Note (1) provides that complications of diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under DC 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007). 



Facts and Analysis 

In September 2009, the Veteran underwent a VA Diabetes Mellitus examination.  At that time, it was noted that the Veteran was taking oral medication for treatment of the condition.  The Veteran reported that he performed a daily exercise routine.  The examiner indicated that the Veteran had episodes of hypoglycemia reactions or ketoacidosis, but that neither of the complications required hospitalization.  The Veteran visited a diabetic care provider due to such episodes monthly, or less often.  The examiner noted that the Veteran had been instructed to follow a restricted or special diet.  He was not restricted in his ability to perform strenuous activities.  The Veterans extremities were examined and found to be normal.  The Veteran was diagnosed at that time with mild microalbuminuria, which was found to be a complication of his diabetes. 

In June 2011, the Veteran underwent an additional VA Diabetes Mellitus examination.  It was noted that he took an oral medication for treatment of the condition, and that he had been prescribed insulin as well.  The Veteran reported adherence with the diabetic diet and was walking 30 minutes per day.  Again, microalbuminuria was noted as the only complication of diabetes.  The examiner noted that there were episodes of hypoglycemia reactions or ketoacidosis, but none that required hospitalization or visits to a diabetic care provider.  The Veteran had been instructed to follow a restricted or special diet.  He was not restricted in his ability to perform strenuous activities.  When asked by the examiner, the Veteran denied experiencing hypoglycemic episodes that required him to go to his doctor. On examination, his extremities were normal. 

Multiple VA treatment records throughout the appeal period show the Veteran was prescribed insulin, and a restricted diet.  

In his October 2013 Notice of Disagreement, the Veteran indicated that his diabetes mellitus was uncontrolled by medication, and that he frequently perspired and experienced dizziness.  In a November 2013 statement, he indicated that the condition caused continuous dizziness, vision problems and swelling in his extremities. 
In May 2015, in response to the Board's August 2014 remand, the Veteran underwent a VA Diabetes Mellitus examination.  The examiner reviewed the Veteran's file and confirmed the diagnosis of diabetes mellitus, type II.  He found that the condition was treated by a restricted diet, a prescribed oral hypoglycemic agent and insulin injections.  The Veteran did not require regulation of activities as part of medical management of his diabetes mellitus.  He visited his diabetic care provider for episodes of ketoacidosis and/or hypoglycemia less than twice per month.  Neither of those conditions required hospitalization in the previous year.  No vision problems related to the Veteran's diabetes mellitus were noted.  The Veteran was diagnosed with diabetic peripheral neuropathy and diabetic nephropathy or renal dysfunction caused by diabetes mellitus.  

In order to warrant a rating in excess of 20 percent, the Veteran's diabetes mellitus must require insulin, restricted diet, and regulation of activities.  The Board notes that while the Veteran requires insulin and has a restricted diet, at no time relevant to this appeal has the Veteran had a regulation of his activities.  Each treating VA examiner has explicitly noted that the Veteran's activities are not restricted.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (the rating of diabetes mellitus under Diagnostic Code 7913 includes successive rating criteria, whereby "the evaluation of each higher disability rating included the criteria of each lower disability rating, such that if a component was not met at any one level, the Veteran could only be rated at the level that did not require the missing component.")  Thus, the preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus.

With regards to complications associated with the Veteran's diabetes, the Board notes that the Veteran has been diagnosed and treated for bilateral peripheral neuropathy of the upper and lower extremities.  In addition, the May 2015 examiner diagnosed the Veteran with diabetic nephropathy or renal dysfunction caused by diabetes mellitus.  However, service connection for the Veteran's neuropathy and for renal involvement has been granted and separate disability ratings have been assigned.  No other diabetic complication has been identified and gone uncompensated.  

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected diabetes mellitus.  See Fenderson, supra.  However, the Board finds that his symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability are not warranted. 

In assessing the severity of the diabetes mellitus under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher ratings pursuant to the applicable criteria pertinent to this appeal. 

Other considerations

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) explained how the provisions of 38 C.F.R. § 3.32 are to be applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal, and the rating code provides for higher compensation if additional symptoms are present.  The Board has considered the Veteran's treatment for his diabetic symptoms and found that such are contemplated by the Diagnostic Code.  Additionally, as discussed above, all manifestations of his diabetes mellitus have been considered and addressed in the awarding of separate disability ratings for such.  There are higher ratings afforded for this disability, but in this case, the Veteran's symptoms do not merit a higher rating and are compensated under the current rating.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the evidence reflects that the Veteran is a retired social worker, and his retirement was due to his age.  Moreover, the May 2015 VA examiner specifically found that the Veteran's diabetes mellitus did not impact his ability to work.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for his diabetes mellitus for the appeal period.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

ORDER

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


